UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended June 30, 2010 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number 000-49805 ANTE5, INC. (Name of registrant in its charter) Delaware (State or other jurisdiction of incorporation or organization) 27-2345075 (I.R.S. Employer Identification No.) One Hughes Drive, Suite 606, Las Vegas, Nevada 89169 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (323) 330-9881 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer (Do not check if a smaller reporting company) ¨ Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. The number of shares of registrant’s common stock outstanding as of August 16, 2010 was 21,292,333. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1 Condensed Balance Sheet at June 30, 2010 (Unaudited) 1 Condensed Statement of Operations for the period from April 9, 2010 (Inception) to June 30, 2010 (Unaudited) 2 Condensed Statement of Stockholders’ Equity at June 30, 2010 (Unaudited) 3 Condensed Statement of Cash Flows for the period from April 9, 2010 (Inception) to June 30, 2010 (Unaudited) 4 Notes to the Condensed Financial Statements 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM 4T. CONTROLS AND PROCEDURES 21 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 21 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 21 ITEM 4. (REMOVED AND RESERVED) 22 ITEM 5. OTHER INFORMATION 22 ITEM 6. EXHIBITS 22 SIGNATURES 22 Table of Contents PART I– FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ANTE5, INC. (DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEET (Unaudited) June 30, ASSETS Current assets: Cash $ Accounts receivable Investment in debt securities and related put rights Current portion of contingent consideration receivable Total current assets Contingent consideration receivable, net of current portion Property and equipment, net Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ Royalties payable Accrued expenses Line of credit Note payable Current portion of deferred tax liability Total current liabilities Deferred tax liability, net of current portion Total liabilities Stockholders' equity: Preferred stock, $0.001 par value, 20,000,000 shares authorized, no shares issued and outstanding - Common stock, $0.001 par value, 100,000,000 shares authorized, 21,292,333 shares issued and outstanding Additional paid-in capital (Deficit) accumulated during development stage ) Total stockholders' equity Total liabilities and stockholders' equity $ See Accompanying Notes to Financial Statements. 1 Table of Contents ANTE5, INC. (DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENT OF OPERATIONS (Unaudited) April 9, 2010 (Inception) to June 30, 2010 Revenue $
